 
 
I 
108th CONGRESS
2d Session
H. R. 4531 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2004 
Mr. Ackerman introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the Secretary of Health and Human Services to conduct and support research using human pluripotent stem cells. 
 
 
1.Short titleThis Act may be cited as the Ronald Reagan Memorial Stem Cell Research Act of 2004. 
2.Authority for Federal support of research using human stem cells 
(a)In generalThe Secretary of Health and Human Services, acting through the Director of the National Institutes of Health, shall in accordance with this section conduct and support research using human pluripotent stem cells. 
(b) Conditions for funding of research; compliance with 2000 NIH final guidelinesA condition for the conduct or support of research under subsection (a) is that the research be conducted in compliance with the final guidelines regarding such research that were issued by the National Institutes of Health and published in the Federal Register on August 25, 2000 (65 FR 51976 et seq.), including provisions regarding informed consent and provisions regarding areas of research that are ineligible for funding. The preceding sentence applies without regard to any Federal administrative policies regarding such research established after the publication of such guidelines, including restrictions on the sources of human pluripotent stem cells. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $87,000,000 for fiscal year 2005, and such sums as may be necessary for each subsequent fiscal year. 
 
